Citation Nr: 1633703	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  13-30 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis. 


REPRESENTATION

Appellant represented by:	John S. Berry, Esquire


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1968 to December 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In June 2015, the Board issued a decision in which it continued the denial of service connection for asbestosis.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  Based on a Joint Motion for Remand (Joint Motion), the Court issued an order in February 2016 that vacated the Board's decision and remanded the case to the Board for it to then remand to the RO in order to further develop the evidence.  The case is thus being REMANDED to the agency of original jurisdiction (AOJ) for additional development and adjudication.


REMAND

In the February 2016 Joint Motion, the parties found that VA erred in failing to take appropriate measures to obtain service records from the Veteran's period of service from January 1966 to January 1968 as a member of the Kentucky National Guard.  Specifically, the evidence of record, to include the Veteran's own lay statements, supports the possibility that he may have been exposed to asbestosis while he was serving with the Kentucky National Guard.  Although the RO requested the Veteran's records from the Kentucky National Guard, a January 2011 records request response found that the Veteran was not in the National Guard and that therefore no records existed from his service.  This is in direct contradiction to the evidence of record which clearly documents the fact that the Veteran did indeed serve on active duty as a member of the Kentucky National Guard/Army Reserve from January 1966 to January 1968.  Therefore, the RO must make an additional record request from the Kentucky National Guard in an attempt to obtain the Veteran's service records during the period of his active duty service from January 1968 to January 1968. 

In addition, the Veteran has asserted that he was diagnosed with asbestos exposure by an X-ray performed at the Jacksonville, Florida VA Medical Center.  The RO should thus attempt to obtain these records to see if they corroborate Appellant's lay statements.  

Furthermore, in the June 2015 Board decision, the Veteran's claim of entitlement to service connection for asbestosis was denied on the basis that the Veteran did not currently have a diagnosis of asbestosis.  The Board acknowledges that it previously declined to afford the Veteran a medical examination for the purpose of evaluating the nature and etiology of any possible asbestosis or other respiratory condition related to asbestos exposure, on the grounds that the Veteran had only generally contended that he had asbestosis on the basis of his purported asbestos exposure in service.  However, as previously mentioned, the Veteran has credibly asserted that he was diagnosed with asbestosis at the Jacksonville VA Medical Center.  This credible assertion, coupled with the Veteran's testimony that he was exposed to asbestos during service, satisfies the low evidentiary threshold for triggering VA's duty to provide a medical examination in support of the Veteran's claim.  McLendon v. Nicolson, 20 Vet. App. 79, 83 (2006) (holding that there is a low evidentiary threshold for triggering VA's duty to provide a veteran a medical examination in support of his/her claim).  Thus, regardless of whether the RO obtains the records outlined above, it should afford the Veteran a medical examination in order to evaluate whether he has asbestosis and if so, the probable etiology of any diagnosed asbestosis. 

Accordingly, the case is REMANDED for the following action:

1. Request from the Kentucky National Guard and/or any
appropriate records depository service treatment records pertaining to the Veteran's period of service with the Kentucky National Guard/Army Reserve from January 1966 to January 1968.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(c)(1) and 38 C.F.R. § 3.159(e).  To that end, the Veteran should be invited to submit additional evidence in support of his claim, to include statements from friends, relatives and "buddy statements" or similar evidence from servicemen. 

2.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence regarding his treatment for asbestosis or any other element of his claim, to specifically include more detailed information regarding the asserted diagnosis of asbestosis at the Jacksonville VA Medical Center.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.

3.  Upon completion of the above development, the Veteran must be afforded a VA examination to determine the nature and etiology of any asbestosis or other respiratory condition related to asbestos exposure.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions relating to his asbestosis symptoms.  

All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner is requested to first determine whether the Veteran has asbestosis or any other respiratory diagnosis.  If so, the examiner is then requested to furnish an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's diagnosis either began in service or is otherwise attributable to service, to include the Veteran's asserted exposure to asbestos in service.  The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached.  In answering the questions posed above, the examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the service connection claim must be re-adjudicated.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
	A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



